
	

114 S1854 IS: Postal Innovation Act
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1854
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2015
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 39, United States Code, to improve the United States Postal Service, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Postal Innovation Act. 2.DefinitionIn this Act, the term Postal Service means the United States Postal Service.
		3.Expanded services
 (a)Authorization of new nonpostal servicesSection 404(a) of title 39, United States Code, is amended— (1)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and
 (2)by inserting after paragraph (5) the following:  (6)on and after the date of enactment of the Postal Innovation Act, to provide other services that are not postal services, including financial services, warehousing, public Internet access, experimental postal products market testing, shipment of beer, wine and spirits, and community support services such as accepting passports through partnerships with State and local governments, if the provision of such services—
 (A)uses the processing, transportation, delivery, retail network, or technology of the Postal Service; (B)is consistent with the public interest; and
 (C)has the potential to improve the net financial position of the Postal Service; . (b)Governmental servicesSection 411 of title 39, United States Code, is amended—
 (1)in the second sentence, by striking this section and inserting this subsection; (2)by striking Executive agencies and inserting (a) Federal Government.—Executive agencies; and
 (3)by adding at the end the following:  (b)State, local, and tribal governments (1)DefinitionsIn this subsection—
 (A)the term local government means— (i)a county, municipality, city, town, township, local public authority, school district, special district, intrastate district, council of governments, or regional or interstate government entity;
 (ii)an agency or instrumentality of an entity described in clause (i); or (iii)a rural community, an unincorporated town or village, or an instrumentality of a rural community or an unincorporated town or village;
 (B)the term State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States; and
 (C)the term tribal government means the government of an Indian tribe (as defined in section 4(e) of the Indian Self-Determination Act (25 U.S.C. 450b(e))).
 (2)Authority of Postal ServiceThe Postal Service is authorized to furnish property and services to States, local governments, and tribal governments, under such terms and conditions, including the possibility for reimbursement, as the Postal Service and the applicable State, local government, or tribal government shall determine appropriate..
				(c)Pilot program
 (1)In generalThe Postal Service may conduct a pilot program to assess the most cost-effective implementation of providing nonpostal services to communities through public-private partnerships at post offices in 5 cities, of which—
 (A)not fewer than 1 post office shall be located in a rural area; and (B)not fewer than 1 post office shall be located in an urban area.
 (2)ServicesThe nonpostal services described in paragraph (1)— (A)shall include—
 (i)municipal broadband Internet service; (ii)public wireless broadband Internet service; and
 (iii)Internet voting; and (B)may include—
 (i)emergency broadband Internet service; (ii)financial services;
 (iii)passport services; and (iv)shipment of beer, wine, and spirits.
						4.Upgrading the fleet of the Postal Service
			(a)Contracting
 (1)In generalThe Postal Service may enter into contracts to upgrade the postal fleet to increase long-term savings by reducing collision, maintenance, fuel, or other costs.
 (2)ReviewIn determining whether to enter into contracts under paragraph (1), the Postal Service shall review and identify routes for which the Postal Service provides delivery to determine if motor vehicles used on such routes can be replaced or retrofitted with commercially available technologies that—
 (A)increase average fuel economy; (B)reduce collisions with other vehicles, pedestrians, bicycle riders, and joggers; or
 (C)reduce emissions of carbon dioxide.
					(b)Guidelines
 (1)In generalThe Postal Service shall develop guidelines for contracted vehicles and vehicles purchased or leased for use by the Postal Service, that, at a minimum, require that—
 (A)light-duty vehicles— (i)with respect to emissions of carbon dioxide—
 (I)comply with applicable standards developed by the Administrator of the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.); and
 (II)are not more than, on average, 250 grams per vehicle mile; (ii)are equipped with commercially available crash avoidance technologies; and
 (iii)meet applicable average fuel economy standards of 34.1 miles per gallon; and (B)medium-duty and heavy-duty vehicles comply with applicable standards—
 (i)for emissions of carbon dioxide developed by the Administrator of the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.);
 (ii)for average fuel economy developed by the Secretary of Transportation under chapter 329 of title 49, United States Code; and
 (iii)for safety such that the vehicles are equipped with commercially available crash avoidance technologies.
 (2)ApplicabilityThe standards described in paragraph (1) shall apply to contracted vehicles and vehicles purchased or leased for use by the Postal Service after 1 year after the date of enactment of this Act.
 (c)Reduction of consumption of petroleum productsThe Postal Service shall reduce the total consumption of petroleum products by vehicles in the postal fleet by not less than 2 percent annually through the end of fiscal year 2025, relative to the baseline established for fiscal year 2005.
			5.Investing in the future of the Postal Service
 (a)InnovationThe Postal Service may use cost savings from section 3 to reinvest in innovation, research and development, and operations of the Postal Service.
 (b)SafetyThe Postal Service shall use commercially available crash avoidance technologies to improve safety across the postal fleet.
 6.GAO studyNot later than 180 days after the date of enactment of this Act, the Comptroller General shall conduct a study on the opportunities and challenges related to the Postal Service providing access to public broadband Internet service and Internet voting that would—
 (1)be based on cost-effective strategies for utilizing the infrastructure, technology, or processing, transportation, delivery, and retail networks of the Postal Service;
 (2)be consistent with the public interest; and (3)have the potential to improve the financial position of the Postal Service.
			
